[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            Oct. 19, 2009
                             No. 08-17227                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                   D. C. Docket No. 08-00203-CV-HL-5

REGINALD DEKEITH MIMS,


                                                           Plaintiff-Appellant,

                                  versus

RUSSELL ANDERSON,


                                                          Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                     _________________________

                            (October 19, 2009)

Before BLACK, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:
      Reginald Mims appeals pro se the dismissal of his complaint against court

reporter Russell Anderson. The district court ruled that Mims’s complaint was

barred under Heck v. Humphrey, 512 U.S. 477, 114 S. Ct. 2364 (1994). We

affirm.

      Mims complained that Anderson violated his right to due process by

“sabotag[ing]” the direct appeal of his state criminal conviction. Mims alleged that

Anderson failed to attach exhibits to the transcript for his direct appeal and

deprived Mims of a “full and fair review of [his] claim of actual innocence.” Mims

argued in an attachment to his complaint that Anderson’s “misconduct” was “a true

fundamental defect that [could not] be corrected on appeal.” Mims requested as

relief that the district court “vacate [his] judgement[] [sic] on appeal and remand

for [a] new trial”; reimburse him for the “cost of [his] appeal”; and award

“monetary damages” of $80,000.

      Mims moved for the appointment of counsel. After the magistrate judge

denied the motion as premature, Mims moved for reconsideration. Anderson

moved to dismiss Mims’s complaint and for a stay of discovery. Mims served

interrogatories on Anderson and, four days later, moved to compel Anderson to

proceed with discovery.

      A magistrate judge recommended that the district court dismiss Mims’s



                                           2
complaint. The magistrate judge found that “Mims is actually seeking habeas

corpus relief, inasmuch as his claims address his state criminal and habeas corpus

proceedings as well as his appellate rights” and recommended the district court

deny the complaint as barred under Heck. The magistrate judge also recommended

that the district court deny as moot Mims’s motions to reconsider his request for

appointed counsel and to compel discovery. Mims objected to the

recommendation, argued that his petition was not barred by Heck, and moved to

amend his complaint to withdraw his request for a new trial. The district court

“made a de novo determination of the portion of the [report and recommendation]

to which [Mims] object[ed]” and dismissed Mims’s complaint.

      Mims challenges the ruling of the district court on three grounds, all of

which fail. First, Mims’s argument that the mistake of Anderson caused the state

courts to deny Mims relief on direct appeal fails because a judgment in his favor

“would necessarily imply the invalidity of [his] conviction[.]” Heck, 512 U.S. at

487, 114 S. Ct. at 2372. Second, Mims argues that he was entitled to amend his

complaint as a matter of right, see Fed. R. Civ. P. 15(a)(2), but any amendment

would have been futile. See Cockrell v. Sparks, 510 F.3d 1307, 1310 (11th Cir.

2007) (“Leave to amend a complaint is futile when the complaint as amended

would still be properly dismissed[.]”). Third, the district court did not abuse its



                                           3
discretion by denying Mims’s requests for appointed counsel and to compel

discovery because those motions were moot. See Connell v. Bowen, 797 F.2d 927,

929 (11th Cir. 1986).

      The dismissal of Mims’s complaint against Anderson is AFFIRMED.




                                        4